Cassa 0SmedOIGIBGRhS Dactuments7a8-1F | Fden C7 202Pahagect of 4

 

 

 

USDC SDNY

UNITED STATES DISTRICT COURT DOC MENT

SOUTHERN DISTRICT OF NEW YORK
| ELECTRONICALLY FILED

 

 

 

 

x } .
IN RE TERRORIST ATTACKS ON SEPTEMBER 11, 2001 : \ DOC ess oT |
HDATE FILED: GAN 27 20204)
03 MDI. 1570 (GBD) (SN)
neo -~ X

 

This Document Relates to
Havlish, et al. v. bin Laden, et al.,
1:03-cv-09848 (GBD)(SN)

Hogtlan, et al. v. Islamic Republic
of Iran, et al., 11 Civ. 7550 (GBD)(SN)

ORDER

The Havlish Plaintiffs’ motion requesting permission to use previously-sealed witness
testimony and some related exhibits, for limited purposes, is GRANTED.

The Haviish Plaintiffs and their counsel may use certain witness testimony and
documentary evidence, listed below, that is presently under seal in this Court, that was
considered by this Court, together with all the evidence submitted in Havlish, pursuant to 28
U.S.C. §1608(e). Accordingly, such evidence formed part of the body of evidence that led this
Court, under 28 U.S.C. §1608(e), to issue the Findings of Fact and Conclusions of Law dated
December 22, 2011, followed by the final Order and Judgment in Havlish on October 12, 2012,
(entered onto the docket October 16, 2012, Havlish Docket No. 317) and, thereafter, to issue its
Order Permitting Attachment and Execution Pursuant to The Foreign Sovereign Immunities Act

(“FSIA”), 28 U.S.C. §1610(c) (dated September 12, 2013; MDL Docket No. 2778).

 
Casasb: 02 mdWaesOsGBEPGin) DocumeahS798-1FilE eo 0472702 0p dgage at af 4

The evidence listed below may be used by Haviish counsel and their international
counsel for the limited purposes of making submissions in proceedings in Italy and Luxembourg,
including Plaintiffs’ efforts to domesticate, enforce, and collect on the judgments in exequatur
petitions, related judgment enforcement proceedings, including efforts to maintain freezes on the
assets of Havlish judgment debtors in those proceedings, in order to address issues that Havlish
counsel represents have arisen and warrant immediate addressing in such litigation in Italy and
Luxembourg.

Specifically, Havlish counsel has requested this Court’s permission, and this Court
hereby grants such permission, to use or authorize their international counsel to use, the
testimony transcripts, and exhibits related thereto, of two Iranian defector witnesses identified in
Havlish as “Witness X” and “Witness Z,” as follows:

Witness X — Transcript dated March 2, 2008

 

 

Page numbers are the transcript page numbers, not the pdf.

Start page 1
End Page 13, Line 18

 

Start Page 18, Line 5
End Page 35, Line 5

Start Page 56, Line 15
End Page 64, Line 8

Start Page 73, Line 1
End Page 74, Line 12

Witness Z — Transcript dated June 3, 2005

 

Page numbers are the transcript page numbers, not the pdf, and ““@” refers to the time code, not
the line.

Start Page 1
End Page 6 @ 9:27:04

 
Cases: 0DMdVISTMSGREDION Docomment57S8- 1Fi|EtleoA727d20P dgage & af 4

Start page 26 @ 9:54:22
End Page 32 @ 12:04:13
Start Page 44 @ 10:18:42
End Page 48 @ 10:24:08
Start Page 61 @ 10:53:02
End Page 76 @ 11:34:08
Start Page 78 @ 11:35:42
End Page 91 @ 11:56:04
Start Page 108 @ 12:34:51
End Page 118 @ 12:47:32
Start Page 128 @ 1:06:18
End Page 139 @ 1:20:21
Start Page 149 @ 1:38:16
End Page 155 @ 1:45:39
Start Page 167 @ 2:03:29
End Page 169 @ 2:06:07
Documents

e Ex. 7 from Ex. S-7 (Witness Z testimony)

o Ex. S-34 (English translation of same)
e Ex. 8 from Ex. S-7 (Witness Z testimony)

o Ex. 8-35 (English translation of same)
e Ex. 10 from Ex. S-7 (Witness Z testimony)

o Ex. S-36 (English translation of same)

Prior to the use of the testimony transcripts, and exhibits related thereto, Counsel shall
redact any identifying information of the witnesses and others present at such testimony, other
than Havlish counsel and their consultant, and may also redact the names of persons mentioned
in such testimony if such redactions are necessary to protect the identities of the defector
witnesses, or to otherwise ensure the safety of the defector witnesses, as determined by counsel.

Such use shall be made by means of copies of excerpts of the witnesses’ testimony

transcripts and the referenced exhibits that are in Haviish Plaintiffs’ counsel’s possession and are

the same as those under seal in this Court.

 
CaSesk G30nd0 DS2QSS6BESSN Dooumeshd438-1Fifated 0272 720P Rage dtof 4

No sealed evidence currently in the Court’s vault shall be disturbed by means of this
Order.
Dated: January 27, 2020

 

New York, NY
SO ORDERED:
GEQRGEG. DANIELS

United States District Judge

 

 

 
